Citation Nr: 1016273	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-29 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper extremities.

2.  Entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities.

3.  Entitlement to service connection for liver cirrhosis 
(also claimed as liver dysfunction and esophageal varices).

4.  Entitlement to service connection for ecchymosis (also 
claimed as skin bruising, blackheads, and blisters).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 
1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's service connection claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran requested a hearing before the Board in 
Washington, DC.  That hearing was scheduled to be conducted 
in March 2010.  On the day of the scheduled hearing, the 
Veteran requested that the hearing before the Board be 
rescheduled at the local RO.  The Veteran did not specify 
whether he wished to be afforded a Travel Board hearing or a 
Videoconference hearing before the Board.  The Veteran's 
request that his hearing be rescheduled at the RO has been 
granted.  Accordingly, on remand the Veteran should be asked 
to specify which type of hearing he desires and the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Ask the Veteran to specify which type of 
hearing before the Board he desires and 
then schedule the Veteran for that type 
of hearing before the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


